 1

 2

 3
                             UNITED STATES DISTRICT COURT
 4                          WESTERN DISTRICT OF WASHINGTON
                                      AT SEATTLE
 5
        NUJUD MURIBY,
 6
                             Plaintiff,
 7
           v.                                           C18-1477 TSZ
 8
        EXPERIAN INFORMATION                            ORDER
 9      SOLUTIONS, INC.,

10                           Defendant.

11
            Counsel having telephonically advised the Court that this matter has been
12
     resolved, and it appearing that no issue remains for the Court’s determination,
13
            NOW, THEREFORE, IT IS ORDERED that this case is DISMISSED with
14
     prejudice and without costs.
15
            In the event settlement is not perfected, either party may move to reopen and trial
16
     will be scheduled, provided such motion is filed within 60 days of the date of this Order.
17
            The Clerk is directed to send a copy of this Order to all counsel of record.
18
            IT IS SO ORDERED.
19
            Dated this 11th day of December, 2019.
20

21                                                    A
                                                      Thomas S. Zilly
22
                                                      United States District Judge
23

     ORDER - 1
